DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TW on 2019-09-12. It is noted, however, that applicant has not filed a certified copy of the 108133135 application as required by 37 CFR 1.55. Also see 37 CFR 1.6(d)(2) which states certified copies cannot be sent via photocopy or fax. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yen Jun Sung on 26 February 2021.
The application has been amended as follows: 
	In Claim 1: 
An system comprising:
a box including a body of an air compressor accommodated in the box and started by a power supply;
a sealant supply can including an open segment extending downward and configured to accommodate chemical sealant for repairing a tire which is broken, and the sealant supply can including a supply tube;
an air nozzle of the tire;
wherein the second segment has an anti-spray connector connected thereon, and the anti-spray connector includes a fitting sleeve, wherein the fitting sleeve has a threaded orifice formed in a first end thereof and having female threads, a through orifice defined on a second end of the fitting sleeve, and a projected shoulder formed on an inner wall of the through orifice, wherein a diameter of the projected shoulder is more than a diameter of the through orifice, and the threaded orifice is communicated with the through orifice;
wherein a cylindrical base includes a cylindrical room, a stepped coupling segment extending on a second end of the cylindrical base, and a
conduit defined in the coupling segment and communicating with the cylindrical room, wherein a diameter of the cylindrical room is more than a diameter of the conduit, and the cylindrical base further includes a first stepped portion formed between the cylindrical room and the conduit;
wherein a first spring is received into the cylindrical room of the cylindrical base so that a first end of the first spring abuts against first stepped portion;
wherein a valve bolt includes a post extending on a first end thereof, a connecting disc extending from a second end of the valve bolt, multiple spaced slots defined around the post, and a first seal ring fitted on the valve bolt, such that the 
wherein a lock element includes a hollow cavity defined therein, a hexagonal tab extending around a first end of the lock element, and a tilted extension extending on a second end of the lock element, such that the first spring pushes the valve bolt to contact with the lock element, and the first seal ring of the valve bolt abuts against the tilted extension of the lock element; and
wherein the multiple spaced slots of the valve bolt pass through the hollow cavity of the lock element to locate in the threaded orifice, hence the first spring forces the first seal ring of the valve bolt to contact with the tilted extension of the lock element matingly.
	In Claim 2: on page 12, in line 1, “further female” is deleted and replaced with – further includes female --.
	In Claims 2-7: in line 1 of the claims “The anti-spray structure” is deleted and replaced with – The air compressor system --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination, discloses or fairly suggests: “wherein a lock element includes a hollow cavity defined therein, a hexagonal tab extending around a first end of the lock element, and a tilted extension extending on a second end of the lock element, such that the first spring pushes the valve bolt to contact with the lock element, and the first seal ring of the valve bolt abuts against the tilted extension of the lock element; and wherein the multiple spaced slots of the valve bolt pass through the hollow cavity of the lock element to locate in the threaded orifice, hence the first spring forces the first seal ring of the valve bolt to contact with the tilted extension of the lock element matingly.” In the combination as claimed. Emphasis added.
The closest prior art is 2019/0193349 (Chou), 2013/0284312 (Chou), 2013/0105055 (Chou), 8,627,857 (Chou), and 2019/0100062 (Kuo). Any of the Chou references could be used for a base reference, Kuo teaches hexagonal tab lock elements (fig.6 element 40). However, the Chou references combined with Kuo fail for at least the reasons discussed above. It is also noted that while the claims of the present application are similar in scope to the claims of 17/010,639 there is no obvious double patenting rejection as the applicants each recite patentability distinct features of the lock element. Mainly the present application requires the lock element have a hexagonal tab at a first end, and a tilted extension at the second end with the seal pressing on the tilted extension and the lock element, whereas the ‘639 application requires the lock element to have a tangential plane on an outer wall, a stem extending from a first end adjacent to the tangent plane, and a stepped portion, the seal pressing on a connection portion of the stepped portion and the hollow cavity. These are patentability distinct features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753